Burwell, J.:
It is said in Mr. May’s Work on Insurance, § 102a, that “ to have an insurable interest in the life of another one must be a creditor or surety, or be so related by ties of blood or marriage as to have reasonable anticipation of advantage from his life,” and that an insurable interest in the life of another is “ such an interest arising from the relation of the party obtaining the insurance, either as creditor of or surely for the assured, or from ties of blood or marriage to him as will justify a reasonable expectation of advantage or benefit from the continuance of his life.”
*248Accepting these definitions as those which are to be deduced from all the adjudged cases, and leaving out of consideration those cases in which the fact that there was an insurable interest was dependent upon the existence of ties of blood or marriage, we find that this author asserts substantially that in cases where there exists no ties of blood or marriage, one can have an insurable interest in the life of another only w'hen he is the creditor of or the surety for the assured. Under certain conditions a partner has an insurable interest in the life of his copartner. Insurance Co. v. Luchs, 108 U. S., 498. So one who is interested pecuniarily in the future earnings of another under a contract wdth him has an insurable interest in his life. Bain v. Insurance Co., 23 Conn., 244. These instances and others that might be mentioned seem to show that, except in cases where there are ties of blood or marriage, the expectation of advantage from the continuance of the life insured, in order to be reasonable, as the law counts reasonableness, must be founded in the existence of some contracts between the person whose life is insured and the beneficiar}', the fulfilment of which the death will prevent — it must appear that by the death there may come damage which can be estimated under some rule of law, for which loss or damage the insurance company has undertaken to indemnify the beneficiary under its policy. When this contractual relation does not exist and there are no ties of blood or marriage, an insurance policy becomes what the law denominates a wagering contract, and under-its rules, made and enforced in the interest of the best public policy, all such contracts must be declared illegal and void, no matter what good object the parties may really have in view. The end will not, in the eye of the law, justify the means.
No Error. Affirmed.